Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Kings County (Greenberg, J.), both imposed October 6, 1986, upon his convictions of criminal possession of stolen property in the first degree under indictment No. 7606/85, and attempted robbery in the first degree under indictment No. 5211/86, upon his pleas of guilty, the sentences being indeterminate terms of 4 to 8 years’ and 2 to 4 years’ imprisonment, respectively.
Ordered that the sentences are vacated, on the law, and the matter is remitted to the Supreme Court, Kings County, for resentencing following the preparation of an updated presentence report.
The sole argument advanced by the defendant on this appeal is that the Supreme Court improperly imposed sentence without the benefit of an updated presentence report. We agree with the defendant that the presentence report relied on by the sentencing court, which was in substance the same as a probation report which had been prepared in 1980, was outdated, and that the matter must therefore be remitted for the preparation of an updated report and for resentencing (see, People v Laster, 140 AD2d 233; People v Saez, 121 AD2d 947). Mollen, P. J., Bracken, Brown and Spatt, JJ., concur.